THOMAS J. LEWIS
                                              ATTORNEY AT LAW
                                           1602 WASHINGTON AVE.
                                           HOUSTON, TEXAS 77007
                                            TEL: (713) 868-0081
                                             FAX: (713) 861-2951
                                        E-MAIL: TJLAW2@COMCAST.NET


                                            June 26, 2015

Matthew Woodard
TDCJ # 019472000
264 FM 3478
Huntsville, Texas 77320

          RE:    Matthew Woodard v. State of Texas.
                 No. 14-14-00609-CR.
                 Fourteenth Court of Appeals.
                 VIA CERTIFIED MAIL, RETURN RECEIPT REQUESTED

Dear Mr. Woodard:

       Enclosed is a copy of the Judgment and Opinion of the Court of Appeals in your case.
Unfortunately, the Court has affirmed your conviction.

          Rule 48.4 of the Texas Rules of Appellate Procedure requires me to give you the following
notice:
          If you wish to appeal the ruling in your case, you may petition the State’s
          highest criminal court, the Court of Criminal Appeals. The Court has discretion
          to accept or deny your petition. If you want to proceed on your own, you have
          the right to file a pro se Petition for Discretionary Review of the Appeals Court’s
          decision with the Court of Criminal Appeals. You must file your petition within
          30 days of June 25, 2015, the date the Appeals Court handed down its decision.
          The petition must be filed with the Clerk of the COURT OF CRIMINAL
          APPEALS, P.O. BOX 12308, AUSTIN, TX 78711. If you need more time than
          30 days, you may file a request for an extension no later than 15 days after the
          due date. If you need more details, you should look at Rule 68 of the Texas
          Rules of Appellate Procedure.

          If you have any further questions, please let me know.


                                        Very truly yours,


                                        Thomas J. Lewis

file